Title: Notes of Cabinet Meeting on Edmond Charles Genet, 1 August 1793
From: Jefferson, Thomas
To: 


Aug. 1. Met at the President’s to consider what was to be done with Mr. Genet. All his correspondence with me was read over. The following propositions were made. 1. that a full statement of Mr. Genet’s conduct be made in a letter to G. Morris, and be sent with his correspondence, to be communicated to the Exec. council of France, the letter to be so prepared as to serve for the form of communication to the council. Agreed unanimously. 2. that in that letter his recall be required. Agreed by all, tho’ I expressed a preference of expressing that desire with great delicacy. The others were for peremptory terms. 3. to send him off. This was proposed by Knox, but rejected by every other. 4. to write a letter to Mr. Genet, the same in substance with that written to G.M. and let him know we had applied for his recall. I was against this, because I thought it would render him extremely active in his plans, and endanger confusion. But I was overruled by the other three gentlemen and the Presidt. 5. that a publication of the whole correspondence, and statement of the proceedings should be made by way of appeal to the people. Hamilton made a jury speech of ¾ of an hour as inflammatory and declamatory as if he had been speaking to a jury. E.R. opposed it. I chose to leave the contest between them. Adjourned to next day.
